PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MAHAMAN HAOUA,                          
                          Petitioner,
                 v.
                                                No. 05-2181
ALBERTO R. GONZALES, Attorney
General,
                      Respondent.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A97-622-225)

                      Argued: October 25, 2006

                      Decided: January 5, 2007

     Before KING, GREGORY, and SHEDD, Circuit Judges.



Petition for review granted in part and remand awarded by published
opinion. Judge King wrote the opinion, in which Judge Gregory and
Judge Shedd joined.


                            COUNSEL

ARGUED: Kell Enow, Silver Spring, Maryland, for Petitioner. Dan-
iel Eric Goldman, UNITED STATES DEPARTMENT OF JUSTICE,
Office of Immigration Litigation, Washington, D.C., for Respondent.
ON BRIEF: Patrick G. Tzeuton, LAW OFFICES OF PATRICK
TZEUTON & ASSOCIATES, Silver Spring, Maryland, for Peti-
tioner. Chuck Rosenberg, United States Attorney, Mark A. Exley,
Assistant United States Attorney, Norfolk, Virginia, for Respondent.
2                          HAOUA v. GONZALES
                                OPINION

KING, Circuit Judge:

   Haoua Mahaman has petitioned for our review of the Order of the
Board of Immigration Appeals (the "BIA"), issued September 26,
2005, that she be removed to Niger, her country of origin (the "BIA
Order"). See BIA Order 1 (J.A. 3).1 Mahaman contends that there was
a lack of substantial evidence to support the finding of the Immigra-
tion Judge (the "IJ") that she had only a 10% chance of undergoing
female genital mutilation ("FGM") if she returned to Niger.2 She
maintains that the IJ therefore erred, in his Order of June 1, 2004 (the
"IJ Order"), in denying her applications for asylum under 8 U.S.C.
§ 1158(b), withholding of removal under 8 U.S.C. § 1231(b)(3), and
relief under the United Nations Convention Against Torture (the
"CAT"). See IJ Order 9-11 (J.A. 16-18).3 As explained below, we
grant Mahaman’s petition for review in part and remand.

                                     I.

                                     A.

   Mahaman is a forty-year-old native and citizen of Niger. She first
entered the United States on September 12, 1999, on the basis of a
student visa.4 She had previously received a degree from the Univer-
    1
     Citations herein to "J.A. ___" refer to the contents of the Joint Appen-
dix filed by the parties in this appeal.
   2
     Although the style of this case, as presented by the parties, names the
petitioner as "Mahaman Haoua," it appears from the record that her cor-
rect name is "Haoua Mahaman." We thus refer to her as "Mahaman."
   3
     The BIA Order of September 26, 2005, affirmed, without opinion, the
IJ Order of June 1, 2004, and specified that the IJ Order constitutes the
final agency determination in this matter. See 8 C.F.R. § 1003.1(e)(4)
(establishing procedure for BIA affirmance without opinion). Accord-
ingly, we treat the IJ’s reasoning as that of the BIA for purposes of our
review. See Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004)
("[W]hile we review the BIA’s final order for correctness, we review the
IJ’s decision for the reasoning . . . .").
   4
     The factual predicate of this appeal is drawn from the record below.
Like the IJ, we rely largely on Mahaman’s testimony, which the IJ spe-
cifically found to be credible. See IJ Order 8 (J.A. 15).
                           HAOUA v. GONZALES                              3
sity of Niamey in Niger, and planned to continue her education in the
United States. Between 1999 and 2002, Mahaman resided in River-
side, California, and Burlington, North Carolina. During that period,
she studied English and computer technology, and worked as a lab
technician.

   In 2002, Mahaman came under pressure from her parents in Niger
to return home and marry. In August 2002, she made a trip to Niger,
hoping to dissuade her parents from their position in that regard.
When she arrived at her parents’ home, she discovered that they had
already arranged for her to marry the elderly chieftain of a nearby vil-
lage, and that, in keeping with the custom of the Hausa — the ethnic
group of which she is a member — she would be forced to undergo
FGM before marrying the chieftain.5 Mahaman concluded that she
could not deter her family from enforcing the marriage agreement and
subjecting her to FGM, and she returned to the United States after
only three weeks in Niger. An uncle who lives in Niamey, the Nige-
rien capital, assisted Mahaman in her departure.

   In February 2003, Mahaman, who was then in the United States,
received a letter from her brother, who lived in Niger, informing her
that, in her absence, her family had accepted a large dowry as consid-
eration for their promise that she would marry the chieftain, and that
a wedding ceremony had been conducted in her absence. Her broth-
er’s letter advised Mahaman that she was to undergo FGM before
joining her husband’s household, and that her husband was growing
  5
    Female genital mutilation, commonly called FGM, is the designation
generally given to a class of surgical procedures involving the removal
of some or all of the external genitalia, performed primarily on girls and
young women in Africa and Asia. See Abay v. Ashcroft, 368 F.3d 634,
638 (6th Cir. 2004). Often performed under unsanitary conditions with
highly rudimentary instruments, FGM is "extremely painful," "perma-
nently disfigures the female genitalia, [and] exposes the girl or woman
to the risk of serious, potentially life-threatening complications," includ-
ing "bleeding, infection, urine retention, stress, shock, psychological
trauma, and damage to the urethra and anus." In re Kasinga, 21 I. & N.
Dec. 357, 361 (B.I.A. June 13, 1996); see also Abay, 368 F.3d at 638.
FGM can result in the permanent loss of genital sensation in the victim
and can adversely affect sexual function. See Kasinga, 21 I. & N. Dec.
at 361.
4                        HAOUA v. GONZALES
impatient for her arrival. Mahaman responded that she would not
return to Niger under those circumstances. Her brother insisted, how-
ever, that she was already married to the chieftain — whether she
liked it or not — and that, because her family had accepted so much
money in exchange for her, they were not in a position to renege.

   According to Mahaman, the communications with her brother con-
vinced her that she could not safely return to Niger. The student visa
on which she had originally entered the United States, however, was
no longer valid, and she was consequently subject to removal to her
home country. Thus, on August 18, 2003, she applied to the United
States Citizenship and Immigration Services for asylum, withholding
of removal, and relief under the CAT, asserting that she feared perse-
cution and torture — in the form of FGM — if she returned to Niger.

                                 B.

   On June 1, 2004, the IJ conducted a hearing on Mahaman’s appli-
cation. The primary evidence presented at the hearing was Maha-
man’s testimony, which the IJ found to be credible. Mahaman
testified that her family would force her to undergo FGM if she
returned to Niger. As additional support for this contention, she sub-
mitted the State Department’s Country Report on Human Rights Prac-
tices in Niger, dated February 25, 2004, which indicated that
approximately one in five Nigerien women is forced to undergo
FGM, and that the practice persists among certain ethnic groups
despite a new law criminalizing it. Mahaman testified that her ethnic
group continues to practice FGM, requiring the procedure to be per-
formed before a woman is married. She also testified that the Nigerien
government’s efforts to suppress FGM have been ineffective in the
rural areas of the country, including the region in which her family
resides. Despite this evidence, the IJ found that Mahaman had only
"at least a 10 percent chance" of suffering FGM if she returned to her
family in Niger. IJ Order 9 (J.A. 16). The IJ failed to explain, how-
ever, how he had identified "at least" 10% as the likelihood that
Mahaman would be subjected to FGM.

   The IJ also considered the possibility that Mahaman could avoid
persecution by relocating within Niger. He found that internal reloca-
tion within Niger was a feasible alternative for Mahaman, given her
                          HAOUA v. GONZALES                           5
level of education and the support she had received from her uncle in
Niamey. Then, having determined that relocation was feasible, the IJ
assessed whether the protection Mahaman could obtain by relocating
was sufficient to overcome her risk of suffering FGM if she did not
relocate. At this stage of his analysis, the IJ regarded Mahaman’s risk
of suffering FGM as simply 10% (the "10% finding"), rather than his
earlier finding of "at least" 10%. The IJ concluded that Mahaman’s
"reasonably available internal relocation alternative overcomes the 10
percent fear of FGM at the hands of her family," and on that basis
denied her application for asylum. IJ Order 9-10 (J.A. 16-17).

    The IJ also denied Mahaman’s application for withholding of
removal, explaining that, "[a]s stated earlier, I find that under all of
the circumstances it is highly unlikely that the respondent will suffer
FGM in Niger, particularly since she can reasonably relocate to avoid
it." IJ Order 10 (J.A. 17). Finally, the IJ denied Mahaman’s applica-
tion for relief under the CAT, repeating his finding that she was
unlikely to suffer FGM, and adding that, if she did, it would occur
without the acquiescence of the Nigerien government. Id. at 10-11
(J.A. 16-17).

   On September 26, 2005, the BIA affirmed the IJ Order without
opinion. See BIA Order 1 (J.A. 3). Mahaman has petitioned for our
review of the BIA Order, and we possess jurisdiction pursuant to 8
U.S.C. § 1252.

                                  II.

   A BIA decision that an alien is not eligible for admission to the
United States is conclusive unless manifestly contrary to law. 8
U.S.C. § 1252(b)(4)(C). We review the BIA’s administrative findings
of fact under the substantial evidence rule, and we are obliged to treat
them as conclusive unless the evidence before the BIA was such that
any reasonable adjudicator would have been compelled to conclude
to the contrary. 8 U.S.C. § 1252(b)(4)(B); see also INS v. Elias-
Zacarias, 502 U.S. 478, 483-84 (1992). Because the BIA Order
affirmed the IJ Order without opinion, and specified that the IJ Order
constitutes the final agency determination in this matter, we treat the
reasoning of the IJ Order as that of the BIA for purposes of our
6                        HAOUA v. GONZALES
review. See 8 C.F.R. § 1003.1(e)(4); Camara v. Ashcroft, 378 F.3d
361, 366 (4th Cir. 2004).

                                 III.

                                  A.

   The legal framework for this appeal is established by the Immigra-
tion and Nationality Act, 8 U.S.C. §§ 1101-1537 (the "Act"), and the
regulations implementing it. An alien is eligible for asylum if she
demonstrates that she is unable or unwilling to return to her country
of origin because of persecution, or a well-founded fear of persecu-
tion, on account of her race, religion, nationality, membership in a
particular social group, or political opinion. 8 U.S.C. § 1101(a)
(42)(A). Asylum is not available, however, if the alien can avoid per-
secution by relocating within her country of origin. 8 C.F.R.
§ 1208.13(b)(2)(ii). We have heretofore recognized that "FGM consti-
tutes persecution within the meaning of the [Act]," and the Attorney
General does not contend otherwise in this proceeding. Barry v. Gon-
zales, 445 F.3d 741, 745 (4th Cir. 2006) (citing Mohammed v. Gon-
zales, 400 F.3d 785, 796 (9th Cir. 2005) ("[T]he extremely painful,
physically invasive, psychologically damaging and permanently dis-
figuring process of genital mutilation undoubtedly rises to the level
of persecution."); Abay v. Ashcroft, 368 F.3d 634, 638 (6th Cir. 2004)
("Forced female genital mutilation involves the infliction of grave
harm constituting persecution on account of membership in a particu-
lar social group that can form the basis of a successful claim for asy-
lum."); Abankwah v. INS, 185 F.3d 18, 23 (2d Cir. 1999) ("That FGM
involves the infliction of grave harm constituting persecution . . . is
not disputed here.")); see also In re Kasinga, 21 I. & N. Dec. 357, 365
(B.I.A. June 13, 1996) (concluding that FGM constitutes persecution
within meaning of Act).

   Withholding of removal under 8 U.S.C. § 1231(b)(3) is available
to an alien who shows that it is more likely than not that her life or
freedom would be threatened in the proposed country of removal
because of her race, religion, nationality, membership in a particular
social group, or political opinion. See 8 U.S.C. § 1231(b)(3)(A); 8
C.F.R. § 208.16(b)(2). Relief under the CAT (which also takes the
form of withholding of removal) requires a demonstration that the
                         HAOUA v. GONZALES                           7
applicant is more likely than not to be tortured in the proposed coun-
try of removal. See 8 C.F.R. § 208.16(c)(2). For purposes of the CAT,
torture includes only conduct "by or at the instigation of or with the
consent or acquiescence of a public official or other person acting in
an official capacity." Id. § 208.18(a)(1).

                                  B.

   Mahaman first assigns as error the IJ’s 10% finding, maintaining
that it was not supported by substantial evidence. She contends that
the IJ’s erroneous 10% finding caused him to err in denying her appli-
cations for asylum, withholding of removal, and protection under the
CAT.

   We are compelled to agree with Mahaman that the 10% finding
was not supported by substantial evidence. Indeed, the Attorney Gen-
eral conceded this very point during oral argument, acknowledging
that, contrary to the IJ’s finding, if Mahaman returned to her family,
her likelihood of suffering FGM would approach 100%. The Attorney
General’s concession in this regard is admirable, and it is entirely
consistent with the evidence — including Mahaman’s testimony
(which the IJ deemed credible) that her family had, in effect, sold her
to her chieftain husband, and that the transaction would, upon her
return to Niger, force her to undergo FGM and assume her place as
his wife. The 10% finding of the IJ, by contrast, was necessarily
premised on speculation and conjecture, in that there was no evidenti-
ary basis for it.

   The Attorney General maintains, however, that we should affirm
the BIA and IJ Orders despite the erroneous 10% finding, because the
IJ’s subsequent finding that Mahaman could relocate in Niger to
avoid FGM constitutes an independent basis for the IJ’s denial of
relief on her application. The problem with the Attorney General’s
position is that the IJ’s finding regarding relocation was specifically
predicated on the 10% finding. Indeed, the IJ decided that Mahaman’s
"reasonably available internal relocation alternative overcomes the 10
percent fear of FGM at the hands of her family." IJ Order 10 (J.A. 17)
(emphasis added). The IJ did not, however, consider whether Maha-
man’s relocation alternative could overcome a risk of FGM greater
than 10% — much less a risk approaching 100%. Rather, he analyzed
8                         HAOUA v. GONZALES
the relocation issue solely on the basis of his 10% finding. Because
the 10% finding was erroneous, the IJ’s determination that Mahaman
could avoid FGM by relocating within Niger was not supported by
substantial evidence. And, because the IJ’s analysis of Mahaman’s
relocation alternative was the reason her asylum application was
denied, that portion of the IJ Order must be vacated.

                                   C.

   Mahaman also contends that, as a result of the IJ’s erroneous 10%
finding, the IJ erred in denying her applications for withholding of
removal under § 1231(b)(3) and for relief under the CAT. We agree
with the first of these two contentions, relating to her application for
withholding of removal. The IJ denied withholding of removal based
on his earlier analysis of Mahaman’s asylum application. As
explained above, the IJ’s findings on the asylum issue are not sup-
ported by substantial evidence, and those same findings were used to
support his ruling regarding the application for withholding of
removal. As a result, that aspect of the IJ Order must also be vacated.

   We are obliged to reach a contrary conclusion, however, on Maha-
man’s application for protection under the CAT. In denying Maha-
man’s CAT application, the IJ relied not only on the erroneous 10%
finding, but also on his determination that, if Mahaman did undergo
FGM, it would not be with the consent or acquiescence of the Nige-
rien government. It is clear that CAT relief is available only to avoid
"pain or suffering . . . inflicted by or at the instigation of or with the
consent or acquiescence of a public official or other person acting in
an official capacity." 8 C.F.R. § 208.18(a)(1) (defining torture for pur-
poses of CAT); see also Lopez-Soto v. Ashcroft, 383 F.3d 228, 239-
41 (4th Cir. 2004) (denying CAT relief where torture was more likely
than not to occur, but would not involve government acquiescence).
Mahaman does not, in this proceeding, challenge the IJ’s finding on
that crucial point — that if she suffered FGM upon her return to
Niger, it would not be with the acquiescence of Nigerien government
officials. We thus deny the petition for review with regard to Maha-
man’s application for relief under the CAT.

                                   IV.

   Pursuant to the foregoing, we grant Mahaman’s petition for review
insofar as it challenges the denial of her application for asylum and
                        HAOUA v. GONZALES                          9
withholding of removal, and we vacate the BIA and IJ Orders with
regard thereto. We remand those aspects of this matter to the BIA for
such further proceedings as may be appropriate. On the other hand,
we deny Mahaman’s petition with respect to her application for relief
under the CAT.

                              PETITION FOR REVIEW GRANTED
                              IN PART AND REMAND AWARDED